   UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF ILLINOIS
                        EASTERN DIVISION

                                            )
In Re: Dwayne Washington                    )      17-23933
                                            )
Debtor(s)                                   )      Judge David D. Cleary


                                   Notice of Objection
       The Trustee objects to Debtor’s Motion to Incur Credit



                                            Marilyn O. Marshall,
                                            Standing Trustee


                                            /s/ Yanick Polycarpe
                                            By: Yanick Polycarpe



Office of the Chapter 13 Trustee
Marilyn O. Marshall
224 South Michigan
Suite 800
Chicago, IL 60604
(312) 431-6532
